 236DECISIONS OF NATIONAL LABOR RELATIONS BOARDestablished multiemployer unit and that the requested unit limitedin scope to the Employer is inappropriate 4We shall thereforedismiss the petition.[The Boarddismissedthe petition.]4 The A. B. Hirschfeld Press, Inc.,140 NLRB 212. The case ofU.S. Pillow Corporation,137 NLRB 584, relied upon by the Regional Director, is distinguishable on its facts, asthere the antecedent bargaining history prior to the pending multiemployer contract wassingle employer in scope whereas here we find that nosingle-employer bargaining historyexists.The Lord Baltimore Press,Inc.andLocal 90, AmalgamatedLithographers of America.Case No. 38-CA-14 (formerly 18-CA-1825-0).February 24, 1965DECISION AND ORDEROn December 8, 1964, Trial Examiner Wellington A. Gillis issuedhisDecision in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfairlabor practices within the meaning of the National Labor RelationsAct, as amended, and recommending that it cease and desist there-from and take certain affirmative action, as set forth in the attachedTrial Examiner's Decision.Thereafter, the Respondent filed excep-tions to the Trial Examiner's Decision and a supporting brief.An answering brief was filed by the Charging Party.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the National Labor Relations Board has delegateditspowers in connection with this case to a three-member panel[Members Fanning, Brown, and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision, the exceptions and briefs, and the entirerecord in the case, and hereby adopts the findings,' conclusions,and recommendations of the Trial Examiner.iFollowing a Board-directed election (144 NLRB 1376), the Regional Director overruledRespondent's objections to the election and certified the Union (decision not published inNLRB volumes). In the course of the instant hearing, Respondent attempted to elicittestimony and to introduce evidence pertaining to Respondent's objections in the priorrepresentation proceeding, including the transcript of the record of that case.The TrialExaminer correctly refused to receive such evidence, which Respondent's counsel con-cededwas neither newly discovered nor previously unavailable.National Van Lines,123 NLRB 1272, 1273.Moreover, as was found in the representation case, even if theunion officials made the alleged preelection statements to the effect that the Companyhad bribed the Board agent in a prior unfair labor practice case, this campaign propaganda,although not condoned by us, is not of such a nature as to require that the election be setaside.See F. H.Snow Canning Company, Inc.,119 NLRB 714 (re objection N,o 1).151 NLRB No. 30. THE LORD BALTIMORE PRESS, INC.237ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adoptsas its Order the Order recommended by the Trial Examiner, andorders that the Respondent, The Lord Baltimore Press, Inc., itsofficers, agents, successors, and assigns, shall take the action set forthin the Trial Examiner's Recommended Order.'1 The address given in the last paragraph of the Appendix attached to the Trial Exam-iner'sDecision is amendedto read: "Citizen'sBuilding,Fourth Floor,225 Main StreetPeoria, Illinois,Telephone No. 673-9061,Extension 254."TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed on March 25, 1964, by Local 90, Amalgamated Lithographersof America, hereinafter referred to as the Union or Local 90, the General Counselfor the National Labor Relations Board,hereinafter referred to as the Board,issueda complaint on April 16,1964, againstThe LordBaltimore Press, Inc., hereinafterreferred to as the Respondent or the Company,alleging violations of Section8(a)(5) and (1) and Section 2(6) and (7) of the National Labor Relations Act,as amended (61 Stat. 136), hereinafter referred to as the Act.The Respondentthereafter filed a timely answer to the complaint denying the commission of anyunfair labor practices.Pursuant to notice, a hearing was subsequently held in Clinton, Iowa, beforeTrial Examiner Wellington A. Gillis, at which all parties were represented by coun-sel and were afforded full opportunity to be heard, to introduce evidence pertinentto the issues, and to engage in argument.Timely briefs were subsequently filed byall parties.Upon the entire record in this case, I make the following:FINDINGS AND CONCLUSIONS I1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Maryland corporation, maintains a plant in Clinton, Iowa,where it is engaged in the business of printing folded boxes.During the 12-monthperiod immediately preceding the issuance of the complaint, the Respondent shippedproducts valued in excess of $50,000 from its Clinton, Iowa, plant directly to pointslocated outside the State of Iowa.The parties admit, and I find, that the Respond-ent is engaged in commerce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe parties admit, and I find, that Local 90, Amalgamated Lithographers ofAmerica, is a labor organization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESIn this proceeding the Respondent, in effect, seeks to test the Board's representa-tion procedures and its certification of the Union as the exclusive bargaining repre-sentative of certain of its employees, by denying the appropriateness of the unit asestablished by the Board in its Decision and Direction of Election (Case No. 18-RC-5534),2 and challenging the validity of a supplemental decision on objections toconduct affecting the results of election and certification of representative subse-quently issued by the Regional Director for Region 18.The undisputed facts reveal that, pursuant to a representation petition havingbeen filed on May 15, 1963, by Local 90, by which the Petitioner sought to sever1A motion filed by counsel for the Respondent after the close of the hearing tocorrect the transcript in several particulars, which motion was subsequently concurredin by counsel for the General Counsel, is hereby granted, and Is received in evidence asTrial Examiner's Exhibit No 1.2 The Lord Baltimore Press, Inc.,144 NLRB 1376. 238DECISIONSOF NATIONAL LABOR RELATIONS BOARDtheEmployer's lithographic employees from an existing production and mainte-nance unit represented by the Intervenor,3a hearing was conducted on July 17 and18, 1963.^Thereafter,on November 4, 1963, the Board issued its Decision andDirection of Election,in which it directed that an election be held in a voting groupcomprised of "all employees engaged in lithographic production work." 4OnNovember 15, 1963, an election was conducted among the lithographic employees,which resulted in 31 ballots having been cast for Local 90, 25 for the Intervenor,and 2 challenged.Thereafter,on November 22, 1963, the Employer filed objec-tion to conduct affecting the results of the election and demand for a hearing. Sub-sequent to an investigation by the Regional Director,the latter,on December 26,1963, issued a supplemental decision on objections and conduct affecting theresultsof election and certification of representative,denying the Employer'srequest for a hearing,and, in overruling the Employer'sobjections,concluding thatthe objections"do not raise substantial or material issues with respect to the conductaffecting the results of the election."As a result thereof, and pursuant to theBoard's earlier directive,the Regional Director issued acertification of represent-atives to Local 90 as the exclusive collective-bargaining representative of the Employ-er's lithographic employees.5Subsequently,on January 13, 1964,-the Employer filed with the Board, a requestfor review of Regional Director's Supplemental Decision,requesting in the alterna-tive a hearing be held on the issues raised by the Employer'sobjections.By tele-type, dated February 7,1964, the Board denied the Employer's request for reviewon the ground that "it raises no substantial issues warranting review."Thereafter;on February 10, 1964, the Union requested that the Employer enter into contractnegotiations,which request was denied by the Employer on March 13, 1964.Having admitted the above facts, including the refusal to bargain with the Unionas to the unit certified by the Board,theRespondent takes the position that itsrefusal was not unlawful on the ground that(a) the Board erred in its unit deter-mination,rendering the certification of the Union for said unit improper,and (b)the Regional Director erred in(1) overruling the Employer's objections to conductaffecting the results of election G and (2) denying the Employer'srequest for ahearing during which evidence in support of the objections might be established.T$Clinton Printing Specialties and Paper Products Union Local711, AFL-CIO.I In ordering an election among the lithographic employees the Board directed that inthe event that a majority of said employees voted for Local 90, the Regional Director wasto issue a certification of representatives to the Petitioner for that unit,which the Boardfound under the circumstances,to be an appropriate bargaining unit.5 Specifically,the appropriate unit certified,as directed by the Board,is as follows:All employees engaged in lithographic production work, including pressmen,feederoperators,platemakers, inkmakers, and their apprentices,trainees,and helpers ; ex-cluding all other employees,office clerical employees,professional employees, watch-men, guards,and all supervisors as defined in the Act"As a basis for its objections to conduct affecting the results of election,upon whichthe Employer asserted that the election should be set aside,the Respondent alleged that(1)The union officials made false,inflammable,and malicious statements immediatelyprior to the election concerning the Employer, the Employer's counsel,and Board agents,towit:"(a)That the Board agent who was assigned to investigate the charges in CaseNo. 18-CA-1305,which charges allege that the Employer's recognition of the PrintingSpecialties and Paper Products Union was improper,was bribed by the Company's counselso that he would not find a violation of the Act, as alleged in the charges(b)Thatthe Company'scounsel had bribed the said Board agent,as set out in paragraph (a)above, to avoid a finding by the Board that a violation of the Act occurred,further thatthe bribe was accepted by the Board agent who thereafter did not properly investigate thecharges, resulting in a withdrawal by the Petitioner of the charges in Case No. 18-CA-1305,further,that the said case was not closed at the Board,but that the Petitionerhad withdrawn its charges without prejudice to their being reopened "(2)Prior to the election,the Petitioner,through its officials, made threats,includingthose of bodily injury, to employees eligible to vote in the election.7During the course of the hearing,although offering no evidence concerning the unitissue,theRespondent attempted to elicit testimony and to introduce into the recordevidence pertaining to the Respondent'sobjections in the representation case.Uponbeing assured by counsel that such evidence was not"newly discovered"and that theRespondent had in its possession no evidence that was prior thereto unavailable, I refusedto receive such evidence or to allow the introduction of testimony as to matters containedin the Respondent's offer of proof pertaining thereto.- THE LORD BALTIMORE PRESS, INC.239As both of these issues, and the Respondent's position with respect to each, wereraised before the Board by the Respondent in the latter's request for review, and,as I view the Board's ruling thereon, as well as its prior unit determination andcertification of the Union in the representation proceeding as conclusive and bind-ing upon me,s rendering the unit issue other than properly the subject of litigationin this proceeding, I am compelled to find, as I do, that, on the basis of the Board's,rulings in the representation case, the Union since December 26, 1963, has been theexclusive bargaining representative for all of the employees in the unit heretoforefound appropriate, and that the Respondent, since March 13, 1964, has refused tobargain with the Union within the meaning of Section 8(a) (5), and derivatively,Section 8(a) (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYIt having been found that the Respondent has engaged in an unfair labor practice,.it is recommended that it cease and desist therefrom and that it take certain affirma-,tive action which is necessary to effectuate the policies of the Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.The Lord Baltimore Press, Inc, is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.Local 90, Amalgamated Lithographers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.Since December 26, 1963, Local 90, Amalgamated Lithographers of America,has been the exclusive bargaining representative within the meaning of Section 9(a)of the Act for all employees engaged in the Employer's lithographic production work,including pressmen, feeder operators, platemakers, inkmakers, and their apprentices,trainees, and helpers; excluding all other employees, office clerical employees, pro-fessional employees, watchmen, guards, and all supervisors as defined in the Act.4.By refusing on March 13, 1964, and thereafter to bargain collectively withLocal 90, Amalgamated Lithographers of America, as the exclusive bargaining rep-resentative of all its employees in the above-described appropriate unit, The LordBaltimore Press, Inc., has engaged in and is engaging in an unfair labor practicewithin the meaning of Section 8 (a) (5) and (1) of the Act.5.The aforesaid unfair labor practice affects commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in this case, it is recommended that the Respondent, The LordBaltimore Press, Inc., its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 90, Amalgamated Lithographersof America, as the exclusive bargaining representative of all of its employees engagedin lithographic production work, including pressmen, feeder operators, platemakers,inkmakers, and their apprentices, trainees, and helpers; excluding all other employ-ees,office clerical employees, professional employees, watchmen, guards, and allsupervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the rights guaranteed by Section 7 of the Act.sAir Control Products of St. Petersburg,Inc,139 NLRB 413,Allis-ChalmersManu-facturingCompany,120 NLRB 644;Wytheville Knitting Mills, Inc,117 NLRB 1719;Shoreline Enterprisesof America, Inc,117 NLRB 1619 240DECISIONS OP NATIONAL LABOR RELATIONS BOARD2.Take the following affirmative action which is necessary to effectuate the poli-cies of the Act:(a)Upon request, bargain collectively with Local 90, Amalgamated Lithog-raphers of America, as the exclusive bargaining representative of the employees inthe certified appropriate unit and embody in a signed agreement any understandingreached.(b) Post at its place of business in Clinton, Iowa, copies of the attached noticemarked "Appendix." 9 Copies of said notice, to be furnished by the Regional Direc-tor for Region 18, shall, upon being duly signed by the Respondent's representative,be posted by it, as aforesaid, immediately upon receipt thereof and maintained for atleast 60 consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 18, in writing, within 20 days fromthe receipt of this Trial Examiner's Decision, what steps the Respondent has taken tocomply herewith.I°0In the event that this Recommended Order be adopted by the Board the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" inthe noticeIn the further event that the Board's Order be enforcedby a decreeof a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."io In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 days fromthe date ofthis Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in orderto effectuate the policies of the National Labor Rela-tions Act, we hereby notify our employees that:WE WILL bargain collectively upon request with Local 90, AmalgamatedLithographers of America, as the exclusive bargaining representative of all ofour employees in the certified bargaining unit described below with respect torates of pay, wages, hours of employment, and other terms and conditions ofemployment, and embodyin a signedagreement any understanding reached.The bargainingunit is:All employeesengaged inlithographic production work, including press-men, feeder operators, platemakers, inkmakers, and their apprentices,trainees, and helpers; excluding all other employees, office clerical employ-ees,professional employees, watchmen, guards, and all supervisors asdefined in the Act.WE WILL NOT by refusing to bargain collectively through Local 90, Amal-gamated Lithographers of America, or in any like or related manner, interferewith,restrain,or coerce our employees in the exercise of their rightsguaranteedby Section 7 of the National Labor Relations Act.THE LORD BALTIMORE PRESS, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days'from the dateof posting,and must notbe altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 316Federal Building, 110 South Fourth Street, Minneapolis, Minnesota, Telephone No.334-2611, if they have any questions concerning this notice or compliance with itsprovisions.